Converted Organics Inc.
137A Lewis Wharf
Boston, MA 02110

April 11, 2012

Iroquois Master Fund Ltd.
Iroquois Capital Opportunity Fund LP
c/o Iroquois Capital Management, LLC
641 Lexington Avenue, 26th Floor
New York, New York 10022



      Re: Securities Purchase Agreement, dated as of December 17, 2010, by and
among Converted Organics Inc. (the “Company”), Iroquois Master Fund Ltd. (“IMF”)
and Iroquois Capital Opportunity Fund LP (“ICOF” and together with IMF, the
“Holders”), as has been and may be amended from time to time (the “2010 SPA”)

Securities Purchase Agreement, dated as of April 1, 2011, by and among the
Company and the Holders, as has been and may be amended from time to time (the
“2011 SPA”)

Securities Purchase Agreement, dated as of January 3, 2012, by and among the
Company and the Holders, as has been and may be amended from time to time (the
“2012 SPA”)

Dear Mr. Silverman:

For purposes of this letter agreement, (x) “Warrants” means, collectively,
(i) the Warrants (as defined in the 2010 SPA), as have been and may be amended
from time to time, (ii) the Warrants (as defined in the 2011 SPA), as have been
and may be amended from time to time and (iii) the Warrants (as defined in the
2012 SPA) (including, without limitation, all Warrants issued after the date
hereof pursuant to the 2012 SPA), as have been and may be amended from time to
time; and (y) “Transaction Documents” means, collectively, (i) the Transaction
Documents (as defined in the 2010 SPA), (ii) the Transaction Documents (as
defined in the 2011 SPA) and (iii) the Transaction Documents (as defined in the
2012 SPA).

A. The Company and each Holder hereby agree as follows with respect to each of
the Warrants held by such Holder:

(i) Section 2(b)(vi) of each of such Holder’s Warrants (to the extent contained
in such Holder’s Warrants) is hereby deleted in its entirety.

(ii) Section 2(c) of each of such Holder’s Warrants is hereby deleted in its
entirety and replaced with the following:

“(c) Simultaneously with any adjustment to the Exercise Price pursuant to
paragraphs (a) or (b) of this Section 2, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment
(without regard to any limitations on exercise contained herein).”

(iii) Section 2(d) of each of such Holder’s Series A Warrants (as defined in the
2010 SPA and the 2011 SPA) is hereby deleted in its entirety and replaced with
the following:

“[INTENTIONALLY OMITTED.]”

(iv) Section 4(c) of each of such Holder’s Warrants is hereby deleted in its
entirety and replaced with the following:

“(c) Fundamental Transaction Put Right. Notwithstanding the foregoing and the
provisions of Section 4(b) above, at the request of the Holder delivered at any
time commencing on the earliest to occur of (x) the public disclosure of any
Fundamental Transaction, (y) the consummation of any Fundamental Transaction and
(z) the Holder first becoming aware of any Fundamental Transaction through the
date that is ninety (90) days after the public disclosure of the consummation of
such Fundamental Transaction by the Company pursuant to a Current Report on Form
8-K filed with the SEC, the Company or the Successor Entity (as the case may be)
shall purchase this Warrant from the Holder on the date of such request by
paying to the Holder cash in an amount equal to the greater of (i) the Black
Scholes Value and (ii) the product of (1) $0.10 multiplied by (2) the aggregate
number of Warrant Shares for which this Warrant is exercisable on the date of
such request (disregarding, for purposes of this clause (2) (including, without
limitation, for determining the number of Warrant Shares for which this Warrant
is exercisable on the date of such request), (I) all limitations on exercise
contained in this Warrant and (II) all decreases to the number of Warrant Shares
that occurred from and after April 11, 2012, pursuant to Section 2(c) hereof
that arise solely from an adjustment to the Exercise Price under clause (iii) of
Section 2(a) hereof).”

(v) The defined term “Black Scholes Value” in each of such Holder’s Warrants is
hereby deleted in its entirety and replaced with the following:

““Black Scholes Value” means the value of the unexercised portion of this
Warrant remaining on the date of the Holder’s request pursuant to Section 4(c),
which value is calculated using the Black Scholes Option Pricing Model obtained
from the “OV” function on Bloomberg utilizing (i) an underlying price per share
equal to the greatest of (1) the highest Closing Sale Price of the Common Stock
during the period beginning on the Trading Day immediately preceding the
earliest to occur of (x) the public disclosure of the applicable Fundamental
Transaction, (y) the consummation of the applicable Fundamental Transaction and
(z) the date on which the Holder first became aware of the applicable
Fundamental Transaction and ending on the Trading Day of the Holder’s request
pursuant to Section 4(c), (2) the sum of the price per share being offered in
cash in the applicable Fundamental Transaction (if any) plus the value of the
non-cash consideration being offered in the applicable Fundamental Transaction
(if any) and (3) without limiting clauses (1) and (2) above, if the applicable
Fundamental Transaction results from a sale of all or substantially all of the
assets of the Company or any of its Subsidiaries, a price per share equal to the
quotient of (A) the sum of (X) the total consideration (including, without
limitation, cash and non-cash consideration, the assumption of indebtedness and
other amounts, earn-outs and contingent consideration) offered in the applicable
Fundament Transaction plus (Y) the aggregate amount of cash then held by the
Company and its Subsidiaries divided by (B) the total number of shares of Common
Stock outstanding on the earlier to occur of the Trading Day of the Holder’s
request pursuant to Section 4(c) and the date of consummation of the applicable
Fundamental Transaction, (ii) a strike price equal to the Exercise Price in
effect on the date of the Holder’s request pursuant to Section 4(c), (iii) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the greater of (1) the remaining term of this Warrant as of the date of
the Holder’s request pursuant to Section 4(c) and (2) the remaining term of this
Warrant as of the date of consummation of the applicable Fundamental Transaction
or as of the date of the Holder’s request pursuant to Section 4(c) if such
request is prior to the date of the consummation of the applicable Fundamental
Transaction and (iv) an expected volatility equal to the greater of 100% and the
100 day volatility obtained from the HVT function on Bloomberg (determined
utilizing a 365 day annualization factor) as of the Trading Day immediately
following the earliest to occur of (x) the public disclosure of the applicable
Fundamental Transaction, (y) the consummation of the applicable Fundamental
Transaction and (z) the date on which the Holder first became aware of the
applicable Fundamental Transaction.”

B. The Company represents and warrants to the Holders that the information
contained in Exhibit A attached hereto is true and correct in all respects. The
parties hereto acknowledge and agree that, and the Company represents and
warrants that, no adjustment to the exercise price under, or number of shares of
Common Stock (as defined in the Notes (as defined in the 2012 SPA)) issuable
upon exercise of, any of the warrants listed on Exhibit A attached hereto has
occurred other than the adjustments expressly set forth on Exhibit A attached
hereto.

C. Notwithstanding anything contained in Section 4(c) of the Warrants (as
amended by this letter agreement), (i) the amount payable by the Company solely
under clause (ii) of Section 4(c) of all Warrants by the Holders shall not
exceed $25,000,000 in the aggregate and (ii) to the extent the immediately
preceding clause (i) of this Paragraph C applies, then such $25,000,000 shall be
payable to the Holders on pro rata basis in relation to the aggregate amount
that each Holder would have received under such clause (ii) of Section 4(c) if
the immediately preceding clause (i) of this Paragraph C did not apply (it being
expressly understood and agreed that nothing contained in this Paragraph C shall
limit any amount payable by the Company under clause (i) of Section 4(c) of any
Warrant held by any Holder).

D. The Company and the Holder further agree that, notwithstanding anything
contained in any of the Transaction Documents to the contrary, each issuance of
shares of Common Stock upon conversion of the Notes or the April Notes (as
defined in the Notes) (i) does not constitute an issuance of Excluded Securities
(as defined in each of the Warrants) and (ii) will trigger the anti-dilution
adjustments under Section 2(b) and Section 2(c) of each of the Warrants.

E. Immediately following execution of this letter agreement by the parties,
(i) all warrants listed on Exhibit A attached hereto that were issued to either
of the Holders prior to December 2010 and (ii) all of the Series B Warrants (as
defined in the 2010 SPA and 2011 SPA) and Series C Warrants (as defined in the
2010 SPA and 2011 SPA) issued to the Holders pursuant to the 2010 SPA and 2011
SPA, in each case, are hereby cancelled.

F. The Warrant issued by the Company to IMF on March 13, 2012, is hereby amended
to add the following to such Warrant as Section 17:

“17. MANDATORY EXERCISE. If at any time after April 11, 2012, the daily trading
volume of the Common Stock (as reported by Bloomberg) on the applicable Eligible
Market is greater than 2,000,000 shares (as adjusted for splits, combinations
and other similar transaction occurring after April 11, 2012) per Trading Day
for a period of five (5) consecutive Trading Days (such five (5) Trading Day
period is referred to herein as the “Mandatory Exercise Measuring Period”), then
the Company shall have the right to require the Holder to exercise this Warrant
in accordance with Section 1 hereof on the Mandatory Exercise Date (as defined
below) for a number of Warrant Shares equal to the quotient of (x) $25,000
divided by (y) the Exercise Price in effect on the Mandatory Exercise Date (a
“Mandatory Exercise”). The Company may exercise its right to require exercise
under this Section 17 by delivering (provided that the condition set forth above
is then satisfied), on the first (1st) Trading Day immediately following the end
of the Mandatory Exercise Measuring Period, a written notice thereof by
facsimile to the Holder (the “Mandatory Exercise Notice” and the date the Holder
receives such notice by facsimile is referred to as the “Mandatory Exercise
Notice Date”). The Mandatory Exercise Notice shall be irrevocable and shall
state the Trading Day selected for the Mandatory Exercise in accordance with
this Section 17, which Trading Day shall be at least two (2) Trading Days but
not more than sixty (60) Trading Days following the Mandatory Exercise Notice
Date (the “Mandatory Exercise Date”). Any portion of this Warrant exercised for
cash by the Holder after the Mandatory Exercise Notice Date shall reduce the
number of Warrant Shares for which this Warrant is required to be exercised on
the Mandatory Exercise Date. If the Company has elected a Mandatory Exercise,
the mechanics of exercise for a cash exercise set forth in Section 1 shall
apply, to the extent applicable, as if the Company had received from the Holder
on the Mandatory Exercise Date an Exercise Notice with respect to all of the
Warrant Shares subject to the Mandatory Exercise (but taking account of all
reductions pursuant to the immediately preceding sentence). Notwithstanding
anything contained in this Section 17 to the contrary, if the daily trading
volume of the Common Stock (as reported by Bloomberg) on the applicable Eligible
Market on any Trading Day during the period commencing on the Mandatory Exercise
Notice Date and ending on the Trading Day immediately preceding the Mandatory
Exercise Date is less than 2,000,000 shares (as adjusted for splits,
combinations and other similar transaction occurring after April 11, 2012) per
day, then, the Mandatory Exercise Notice delivered to the Holder shall be null
and void ab initio and the Mandatory Exercise contemplated by such Mandatory
Exercise Notice shall not occur. If the Company elects to cause a Mandatory
Exercise of this Warrant pursuant to this Section 17, then it must
simultaneously take the same action with respect to all of the other Warrants
then outstanding which contain a provision similar to this Section 17.”

G. Except as expressly set forth herein, (i) each of the Transaction Documents
and each of the obligations of the Company thereunder, and each of the rights of
and benefits to each of the Holders thereunder, is, and shall continue to be, in
full force and effect and each is hereby ratified and confirmed in all respects,
except that from and after the date hereof, without implication that the
contrary would otherwise be true, (A) all references in the Warrants to “this
Warrant,” “hereto,” “hereof,” “hereunder” or words of like import referring to
the Warrants shall mean the Warrants as amended by this letter agreement and
(B) all references in the Transaction Documents to “the Transaction Documents,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Transaction Documents shall mean the Transaction Documents as amended by this
letter agreement and (ii) the execution, delivery and effectiveness of this
letter agreement shall not operate as an amendment or waiver of any right, power
or remedy of any of the Holders under any of the other Transaction Documents,
nor constitute an amendment or waiver of any provision of any of the Transaction
Documents and each of the Transaction Documents shall continue in full force and
effect, as amended or modified by this letter agreement. The parties hereto
agree that this letter agreement (i) amends (and constitutes an amendment to)
all the Transaction Documents as expressly contemplated by this letter agreement
to give full force and effect to the terms and conditions of this letter
agreement and (ii) constitutes a “Transaction Document” for purposes of all
Transaction Documents. It is expressly understood and agreed that the
transactions contemplated by this letter agreement are being undertaken pursuant
to Section 3(a)(9) of the 1933 Act (as defined in the 2012 SPA).

H. This letter agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

I. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this letter agreement and the consummation of the transactions contemplated
hereby.

J. The Company shall, on or before 8:30 a.m., New York time, on April 12, 2012,
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this letter agreement in the form required by the
1934 Act (as defined in the 2012 SPA). From and after the filing of such 8-K,
the Company confirms that it will have disclosed all material, non-public
information (if any) regarding the Company and its Subsidiaries (as defined in
the 2012 SPA) delivered to the Holders by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this letter
agreement.

[signature page follows]Sincerely,

/s/ Edward Gildea



    Edward J. Gildea,

CEO

Agreed to and accepted:

Iroquois Master Fund Ltd.

By: Iroquois Capital Management, LLC


Its: Investment Manager

     
By:
  /s/ Authorized signatory
 
   
Name:
 

 
   
Title:
 

 
   

Iroquois Capital Opportunity Fund LP

     
By:
  /s/ Authorized signatory
 
   
Name:
 

 
   
Title:
 

 
   

